                                                                  Case 2:18-bk-23361-RK         Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00            Desc
                                                                                                  Main Document Page 1 of 7



                                                                    1 TODD M. LANDER (BAR NO. 173031)
                                                                      todd.lander@ffslaw.com
                                                                    2 CAROL CHOW (BAR NO. 169299)
                                                                      carol.chow@ffslaw.com                                     FILED & ENTERED
                                                                    3 FREEMAN, FREEMAN & SMILEY, LLP
                                                                      1888 Century Park East, Suite 1500
                                                                    4 Los Angeles, California 90067                                    APR 01 2021
                                                                      Telephone: (310) 255-6100
                                                                    5 Facsimile: (310) 255-6200                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                                                  Central District of California
                                                                                                                                  BY bakchell DEPUTY CLERK
                                                                    6 Attorneys for Secured Creditor
                                                                      GEMELLI GROUP LLC, assignee of
                                                                    7 GEMCAP LENDING I, LLC

                                                                    8                            UNITED STATES BANKRUPTCY COURT

                                                                    9               CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

                                                                   10

                                                                   11 In re:                                         Case No. 2:18-bk-23361-RK
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 ZACKY & SONS POULTRY, LLC,                     Chapter No. 11
                                                                   13                 Debtor.
                                      (310) 255-6100




                                                                                                                     ORDER GRANTING IN PART AND
                                                                   14                                                DENYING IN PART GEMELLI GROUP
                                                                                                                     LLC’S MOTION TO SET ASIDE RELIEF
                                                                   15                                                FROM STAY ORDER

                                                                   16                                                Date:    March 30, 2021
                                                                                                                     Time:    2:30 p.m.
                                                                   17
                                                                                                                     Place:   Videoconference
                                                                   18

                                                                   19 //
                                                                      //
                                                                   20 //

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28


                                                                        4919223.1
                                                                  Case 2:18-bk-23361-RK            Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00               Desc
                                                                                                     Main Document Page 2 of 7



                                                                    1               The Amended Motion of Gemelli Group LLC to Set Aside Relief from Stay Order (the

                                                                    2 “Motion”) came on regularly for hearing on March 30, 2021, at 2:30 p.m., in the above-entitled

                                                                    3 Court, the Hon. Robert Kwan presiding. Todd M. Lander and Carol Chow of Freeman, Freeman

                                                                    4 & Smiley, LLP appeared on behalf of secured creditor and moving party, Gemelli Group LLC,

                                                                    5 assignee of GemCap Lending I, LLC (“Gemelli”). Kathryn M.S. Catherwood of Gordon Rees

                                                                    6 Scully Mansukhani LLP appeared on behalf of Thomas Dahlen (“Dahlen”) and Marvin Scheidt

                                                                    7 (“Scheidt”). Todd M. Arnold of Levene, Neale, Bender, Yoo & Brill L.L.P. appeared on behalf of

                                                                    8 the Debtor, Zacky & Sons Poultry, LLC. Cathrine M. Castaldi of Brown Rudnick LLP appeared

                                                                    9 on behalf of the Creditor’s Committee.

                                                                   10               The Court, having considered Gemelli’s Motion [Docket Nos. 523-524, 527], the Joinder

                                                                   11 of the Debtor to the Motion [Docket No. 528], the Joinder of the Creditor’s Committee to the
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 Motion [Docket No. 525], Dahlen and Scheidt’s Opposition to the Motion [Docket No. 532],

                                                                   13 Gamelli’s reply thereto [Docket No. 533], the Joinder of the Debtor in the reply [Docket No. 534],
                                      (310) 255-6100




                                                                   14 the Joinder of the Committee in the reply [Docket No. 535] the other papers and evidence

                                                                   15 submitted, and the arguments of counsel, and based thereon and good cause appearing therefor,

                                                                   16               IT IS HEREBY ORDERED that:

                                                                   17               1.     The Motion is GRANTED in part and DENIED in part. The Court’s Tentative

                                                                   18 Ruling for the March 30, 2021 Hearing, a true and correct copy of which is attached hereto as

                                                                   19 Exhibit A, is hereby adopted as the Court’s Final Ruling on the Motion (the “Court’s Ruling”).

                                                                   20               2.     Pursuant to Rule 60(b)(4) of the Federal Rules of Civil Procedure, made applicable

                                                                   21 to this case by Rule 9024 of the Federal Rules of Bankruptcy Procedure, the following provision

                                                                   22 delineated in strikethrough font below, contained in paragraph 11 of the July 22, 2020 Order

                                                                   23 Granting Motion for Relief from the Automatic Stay under 11 U.S.C. § 362 [Docket No. 487], is

                                                                   24 deleted as void for the reasons set forth in the Court’s Ruling:

                                                                   25                      11. The automatic stay is terminated as to Movant and Darwin Select

                                                                   26                      Insurance Company (together with its successors and assigns, the
                                                                   27                      “Insurance Company”), to authorize Insurance Company to pay defense

                                                                   28                      costs, subject to the terms and conditions of the insurance policy number


                                                                        4919223.1
                                                                  Case 2:18-bk-23361-RK            Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00            Desc
                                                                                                     Main Document Page 3 of 7



                                                                    1                    0309-9815 (“Insurance Policy”), and any recovery against the Movants in

                                                                    2                    the Non-Bankruptcy Action shall be limited to recovery from the

                                                                    3                    Insurance Policy, subject to the terms and conditions of the Insurance

                                                                    4                    Policy.

                                                                    5               3.   The balance of the relief requested in the Motion is DENIED for the reasons set

                                                                    6 forth in the Court’s Ruling.

                                                                    7

                                                                    8

                                                                    9 Approved as to form:

                                                                   10
                                                                      Kathryn M.S. Catherwood, Esq.                         Todd M. Arnold, Esq.
                                                                   11 GORDON REES SCULLY MANSUKHANI                         LEVENE, NEALE, BENDER, YOO & BRILL
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                      LLP                                                   L.L.P.
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                      Counsel for Thomas Dahlen and Marvin                  Counsel for the Debtor
                                                                   13 Scheidt                                               Zacky & Sons Poultry, LLC
                                      (310) 255-6100




                                                                   14

                                                                   15
                                                                      Cathrine M. Castaldi, Esq.
                                                                   16
                                                                      BROWN RUDNICK LLP
                                                                   17 Counsel for the Creditors Committee

                                                                   18

                                                                   19

                                                                   20                                                   ###
                                                                   21

                                                                   22

                                                                   23
                                                                        Date: April 1, 2021
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28


                                                                        4919223.1
 Case 2:18-bk-23361-RK         Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00              Desc
                                 Main Document Page 4 of 7




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Robert Kwan, Presiding
                                   Courtroom 1675 Calendar

Tuesday, March 30, 2021                                                      Hearing Room       1675

2:30 PM
2:18-23361    Zacky & Sons Poultry, LLC                                                    Chapter 11

   #12.00     Hearing re: Gemelli Group LLC's motion to set aside relief from stay order

                                  Docket       523

  Tentative Ruling:
      Revised tentative ruling as of 3/29/21. Having considered the moving,
      opposing and reply papers, the court issues the following revised and updated
      tentative ruling granting the amended motion of movant Gemelli Group LLC to
      set aside relief from stay order in part and denying it in part.

      Regarding the request of respondents Dahlen and Scheidt for judicial notice,
      grant the request to the extent that the court will take judicial notice that the
      exhibits attached thereto are copies of pleadings and orders filed in this
      bankruptcy case.

      Regarding the evidentiary objections of respondents Dahlen and Scheidt to
      the declaration of declarant Todd Landers, sustain the objections as to
      declarant's statements reciting and characterizing legal proceedings and
      claims and motives of respondents' counsel in taking certain actions on
      grounds of best evidence and improper legal opinion, but overrule the
      objections to declarant's testimony regarding communications with
      respondents' counsel and circumstances regarding the lack of opposition to
      respondents' stay relief motion and his firm's practices during the pandemic.
      The court would, however, consider the disallowed testimony as further
      argument of declarant as movant's counsel.

      Grant motion to set aside stay relief order in part pursuant to FRBP 60(b)(4)
      by modifying the order to delete as void the provision in paragraph 11 of the
      order that "any recovery against the Movants in the Non-Bankruptcy Action
      shall be limited to recovery from the Insurance Policy, subject to the terms of
      conditions of the Insurance Policy" because the bankruptcy court lacked
      subject matter jurisdiction to enter such substantive relief on the merits in a
      noncore litigation matter involving only nondebtor parties which it had
      previously remanded to the state court, that is, movant's predecessor in
      interest had claims against respondents for negligent misrepresentation,

3/29/2021 1:36:58 PM                        Page 22 of 35
 Case 2:18-bk-23361-RK       Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00            Desc
                               Main Document Page 5 of 7




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Robert Kwan, Presiding
                                  Courtroom 1675 Calendar

Tuesday, March 30, 2021                                                   Hearing Room       1675

2:30 PM
CONT...        Zacky & Sons Poultry, LLC                                                Chapter 11
      gross negligence and breach of fiduciary duty with respect to representations
      made to it. See In re Baird, 114 B.R. 198, 204 (9th Cir. BAP 1990)
      (recognizing "the principle that a corporate officer or director who engages in
      tortious conduct is personally liable for the tort, notwithstanding the fact that
      the officer may have acted on behalf of the corporation"). In this regard, the
      Settlement Agreement was not a limitation on movant's right to recovery on its
      claims since the Settlement Agreement only dealt with recovery from the
      insurance policy only and not in excess of the policy limits which is not
      covered by the Settlement Agreement as any alleged liability of respondents
      to movant's predecessor in interest would be direct. Respondents have not
      shown that the bankruptcy court had subject matter jurisdiction to issue relief
      on the remanded noncore claims as a condition of granting stay relief, and
      thus, it would appear that the case cited by respondents, VSP Labs, Inc. v.
      Hillair Capital Investments LP, 619 B.R. 883 (N.D. Tex. 2020), is
      distinguishable. The totality of circumstances indicates that movant was not
      accorded due process by the notice of the stay relief motion seeking the
      release of liability above the insurance policy limits as the notice of motion
      was not specifically addressed to movant, that the motion specifically affected
      its substantive rights by capping its claims to relief at the insurance policy
      limits (i.e., the request for relief was stated in the passive voice to eliminate
      any reference to a direct adverse effect on movant as shown in paragraph 4.g
      of the motion ("Insurance seeks order providing relief from stay to confirm that
      it may pay defense costs subject to the terms and conditions of policy and any
      recovery against defendants in action is limited to recovery from the policy."
      and on page 5 of the memorandum of points and authorities in support of the
      stay relief motion (". . . Defendants request that any recovery in the [State
      Court] Action be limited to recovery from the Insurance Policy.", that such
      requested relief would affect movant's rights in the remanded state court
      action because it sought to limit movant's substantive rights in that action as
      opposed to the bankruptcy case, and that the notice of motion and motion
      was not served on lead counsel for movant as represented in the proof of
      service, which negates the effect of, in the court's view, the prior
      communications between respondents' counsel and movant's lead counsel
      regarding a possible stipulation regarding this relief as a different attorney was
      served with the stay relief motion by NEF, especially in light of the working
      conditions during the pandemic as indicated by the Landers Declaration.
      Respondents' notice in the stay relief motion was not reasonably calculated to

3/29/2021 1:36:58 PM                      Page 23 of 35
 Case 2:18-bk-23361-RK       Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00           Desc
                               Main Document Page 6 of 7




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                               Judge Robert Kwan, Presiding
                                 Courtroom 1675 Calendar

Tuesday, March 30, 2021                                                  Hearing Room      1675

2:30 PM
CONT...       Zacky & Sons Poultry, LLC                                               Chapter 11
      give effective notice to movant of the relief sought in this provision, and did
      not meet the following requirement: "[t]he notice must be of such nature as
      reasonably to convey the required information ... and it must afford a
      reasonable time for those interested to make their appearance." In re Center
      Wholesale, Inc., 759 F.2d 1440, 1448 (9th Cir. 1985), citing and quoting,
      Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 300, 314 (1950).

      Deny motion to set aside stay relief order in part pursuant to FRBP 60(b)(4) or
      (6) to delete as void the provision in paragraph 11 of the order that "The
      automatic stay is terminated as to Movant and Darwin Select Insurance
      Company (together with successors and assigns, the 'Insurance Company'),
      to authorize Insurance Company to pay defense costs, subject to the terms
      and conditions of the insurance policy number 0309-9815 ('Insurance
      Policy'). . . ." as movant has not shown that the court's order to grant stay
      relief to allow the insurance company to pay defense costs if it was proper
      pursuant to the terms and conditions of the policy was erroneous and void.
      See Respondents' Opposition at 24-25, citing, In re Mila, 423 B.R. 537 (9th
      Cir. BAP 2010) and In re Daisy Systems Securities Litigation, 132 B.R. 752,
      755 (N.D. Cal. 1991); Rosing Declaration at 3 and Exhibit A attached thereto
      (copy of insurance policy and D&O coverage provisions as attachment to
      email correspondence); see also, In re Hoku Corp., No. 13-40838, 2014 WL
      1246884 (Bankr. D. Idaho Mar. 25, 2014). In granting stay relief, the court
      only determines whether the party seeking stay relief should be released from
      the stay to argue the merits of its claim in a separate proceeding by showing
      only that it has a colorable claim to the subject property, but the stay relief
      proceeding is summary in nature and does not determine the merits of the
      claim. See In re Griffin, 719 F.3d 1126, 1128 (9th Cir. 2013), citing In re
      Johnson, 756 F.2d 738, 740 (9th Cir. 1985) and In re Veal, 450 B.R. 897, 914
      (9th Cir. BAP 2011).

      For purposes of FRCP 60(c), the motion was made within reasonable time, as
      within the general one year maximum time period for FRCP 60(b) motions,
      there is good reason based on the disruption to normal business operations of
      movant's counsel due to pandemic, the circumstances surrounding the
      litigation as the bankruptcy court had remanded the removed noncore action
      to state court, the relief granted should have been considered in the state
      court action and lack of notice to lead counsel for movant contrary to the

3/29/2021 1:36:58 PM                      Page 24 of 35
 Case 2:18-bk-23361-RK       Doc 537 Filed 04/01/21 Entered 04/01/21 16:09:00             Desc
                               Main Document Page 7 of 7




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                               Judge Robert Kwan, Presiding
                                 Courtroom 1675 Calendar

Tuesday, March 30, 2021                                                  Hearing Room       1675

2:30 PM
CONT...      Zacky & Sons Poultry, LLC                                               Chapter 11
      representation of service on the proof of service, and no showing of any
      prejudice from delay on respondents. See In re Pacific Far East Lines, Inc.,
      889 F.2d 242, 249 (9th Cir. 1989). The court notes that the Ninth Circuit has
      observed that although FRCP 60(c) requires that a Rule 60(b)(4) motion “be
      made within a reasonable time,” if a judgment is void, a motion to set it aside
      may be brought at any time. In re Center Wholesale, Inc., 759 F.2d at
      1448-1449.

      Deny movant's request for an order that respondents Dahlen and Scheidt and
      Darwin Select Insurance Company provide a full and detailed accounting of all
      funds and other benefits allegedly improperly dissipated in violation of
      movant's security interest and that requires prompt turnover of such funds on
      grounds of the lack of cited legal authority for the court to issue such an order
      and of insufficient showing that any such funds and benefits distribution to
      respondents was improper.

      Deny movant's request for an order that that the court schedule a hearing for
      sanctions to award legal fees incurred in setting aside the allegedly illegal
      relief from stay order on grounds of the lack of cited legal authority for the
      court to impose sanctions against respondents.

      Appearances are required on 3/30/21, but counsel and self-represented
      parties must appear through Zoom for Government in accordance with the
      court's remote appearance instructions. Because this matter is anticipated to
      require extensive argument, the court will call the other matters on calendar
      first and expects that this matter will be called no earlier than 2:45 p.m.
                                   Party Information
  Debtor(s):
       Zacky & Sons Poultry, LLC               Represented By
                                                 Ron Bender
                                                 Juliet Y Oh
                                                 Todd M Arnold
                                                 Lindsey L Smith
                                                 Riley C. Walter



3/29/2021 1:36:58 PM                     Page 25 of 35
